Citation Nr: 1118154	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-34 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.	Entitlement to service connection for bipolar disorder, to include as secondary to residuals of a head injury.

2.	Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's October 2005 VA Form 9 included a request for a hearing.  However, in May 2007, the Veteran withdrew that hearing request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704.

The case was brought before the Board in April 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her claims, to include obtaining treatment records and affording the Veteran a new VA examination if records were located.  The AOJ attempted to locate the Veteran's records from various hospitals and clinics, but there were no records available.  This was indicated in a November 2010 formal finding of unavailability.  As no new records were obtained, and the Veteran did not provide any additional records herself, the Veteran was not afforded a new VA examination.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes the Veteran has raised the issue of an in-service personal assault which she contends occurred while she was being treated for a head injury in-service.  See e.g., June 2009 VA examination.  However, the Veteran did not respond to a February 2009 statement in support of claim and she has not filed a claim for PTSD based on this personal assault.  As such, the issues before the Board are limited to those listed above.

The issue of entitlement to TDIU addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bipolar disorder is related to service.


CONCLUSION OF LAW

The Veteran's bipolar disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to bipolar disorder, the entire benefit sought on appeal, in essence, has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, for secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

The Veteran maintains that she currently suffers from bipolar disorder as secondary to a head injury which occurred in-service.  However, the Board observes the Veteran was denied service connection for residuals of a head injury in a January 2004 rating decision, of which the Veteran did not appeal.  The Veteran is not otherwise service connected for a head injury.  Thus, as a matter of law, the Veteran's claim for service connection for bipolar disorder as secondary to a head injury must fail.  Insofar as the condition to which the Veteran claims the disability is secondary has not been granted service connection, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the appellant's claim for secondary service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

The Veteran's claim will be considered on a direct basis to accord her every possible consideration.  For the reasons that follow, the Board concludes that service connection is warranted for bipolar disorder on a direct basis.

Here the Veteran was provided a medical examination at entrance to, and separation from, service in November 1972 and August 1974, respectively.  At the entrance examination the examiner noted no psychiatric defects and ultimately determined the Veteran was fit for enlistment.  The Board observes that the Veteran was given a prescription in July 1973 for Librium, which can be used to treat anxiety.  At her separation examination the examiner again noted the Veteran had no psychiatric defects and was qualified for separation.  However, on her Report of Medical History, the Veteran checked the boxes for sleep problems, depression or excess worry, and nervous trouble.  There is no further discussion of any of these symptoms.

In October 1983 the Veteran indicated she had been hospitalized for 1 week in October 1983.  VA treatment records indicated she was hospitalized for 4 days in September 1983 for nervousness, hyperactivity, and the inability to sleep.  She was diagnosed with chronic anxiety.  

A later December 1983 private treatment record stated the Veteran believed her current medications and alcohol were causing her to have memory problems.  She wanted to be hospitalized to become less dependent on alcohol.  She reported that she abused alcohol and had been paranoid for years.  The examiner's diagnosis was "probably some variant of manic depressive mixed, with personality problems."  

In a social history report from her December 1983 hospitalization, the Veteran reported she sold drugs while she was in-service and that when she was injured in the skiing accident, she had been heavily under the influence of alcohol.  At her admission to the hospital in December 1983, the examiner noted bipolar psychosis should be ruled out.  At her discharge in January 1984 she was diagnosed with alcoholism, polydrug abuse and dependence, and manic depressive disorder-mixed.  A March 1990 private treatment record also diagnosed the Veteran with major depression and mixed personality disorder.  

The Veteran was afforded a VA examination in November 2005.  She said she began having memory problems and depression soon after her skiing accident in-service.  She stated that her current stressors were deaths in her family and financial problems.

The November 2005 examiner stated that post-service the Veteran appears to have been suffering from a bipolar illness due to her manic episodes followed by depression.  The examiner noted that the Veteran did not appear to know why she was at the examination.  The examiner concluded that the bipolar disorder more likely than not started at service, but her alcohol abuse and personality disorder probably began prior to service.  

The Board notes that the Veteran's past medical history list includes bipolar disorder.  See e.g., September 2006 VA treatment record.  The Veteran reported in a March 2006 VA treatment record that she felt depressed and anxious and had memory problems, especially with traumatic events.  The March 2006 VA examiner diagnosed the Veteran with bipolar disorder, not otherwise specified.  See also August 2009 VA treatment record.

Therefore, as there are complaints of mental disorder symptoms at separation of service, the claims file contains a current diagnosis of bipolar disorder, and a VA examiner has linked the Veteran's bipolar disorder to service, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for bipolar disorder is granted.  Although the most current VA examination report of record, conducted in 2009, suggests that she does not currently have bipolar disorder, the Board finds this evidence less probative in comparison to the evidence discussed above.  There are numerous records before and after the 2009 VA examination report which establish a current diagnosis of bipolar disorder.  Further, the Board finds the 2005 VA examination report which establishes a link to service more compelling that the 2009 VA examination report. Giving the Veteran the benefit of the doubt, service connection is granted. 




ORDER

Entitlement to service connection for bipolar disorder is granted.


REMAND

A TDIU claim may be granted upon a showing that the Veteran is unable to obtain and maintain a substantially gainful occupation due solely to impairment resulting from her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to her age or occupational impairment caused by nonservice-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19.

Although the issue of entitlement to TDIU was previously denied in a January 2004 RO rating decision, the Board notes that the Veteran has now been granted service connection for bipolar disorder.  As the record now reflects an increase in the Veteran's service-connected disabilities, the issue of TDIU must be remanded to the RO for adjudication.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with a letter satisfying the duty to notify provisions with respect to her claim of entitlement to TDIU.

2.	The RO should then provide the Veteran with an examination to determine the effects of her service-connected disabilities on her ability to maintain employment consistent with her education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service- connected disabilities alone preclude her from securing and following substantially gainful employment consistent with her education and occupational experience. 

All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this is so.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran should be furnished with an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


